DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), based on an application filed in China on 8/30/2019. The Applicant has filed a certified copy of the CN201921442057.1 application as required by 37 CFR 1.55, which has been placed of record in the file.
Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the application have a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR §1.56.
Drawings
The drawings received on 08/27/2020 are accepted to by the Examiner.
Specification
The disclosure is objected to because of the following incorrect identification number of elements:  in ¶ [0021] “… an opening 11 … a protective structure 3 installed at the opening 3”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Minikey, JR. et al. (US 2011/0141381) in view of Lee et al. (US 2009/0296023).
Regarding claim 1, Minikey teaches a rearview mirror (refer to US 2011/0141381, Automotive Rearview Assemblies) comprising 
a shell with an opening (a rearview mirror assembly. FIG. 3A”, [0020]; housing 330 [0066], Fig. 3A shows opening inside the bezel 326; “the present invention may also be individually or collectively incorporated .. electro-optic mirrors ... rearview assemblies or windows” [0066]).
a display light-emitting structure installed in the shell (light emitter 612 or an array 614 of light emitters such as LEDs emits light 616, guided light 622, lightguide 620, [0080]), 
a protective structure (Fig. 3C shows protective structure, “outside mirror assembly may comprise a first substrate 362a, 362b secured in a spaced apart relationship with a second substrate 364 via a primary seal 366 to form a chamber therebetween … An electro-optic medium is enclosed in the chamber and the fill port(s) are sealingly closed via a plug material” [0067]; “FIGS. 9(A-G) schematically illustrate … mirror elements of a rearview mirror assembly of the invention”, [0028]; Fig. 9(G) shows a protective structure 982; “by disposing the laminate 914 and the plate 982 at an appropriate angle A and sealing the non-uniform peripheral gap along the edge of the plates 904 and 982 with a perimeter seal 964”, [0109]), and 
a reflective polarizing structure installed at the opening, (FIGS. 9(A-G), a mirror system employed ... "RP" refers to a layer of reflective polarizer such as APBF, the RP 
wherein the reflective polarizing structure is a single layer made of both reflective material and polarizing material (a layer of reflective polarizer such as APBF, the RP 902, [0109]; Figs. 9A-G show that a single layer 902. It is known to art that reflective polarizers transmit the desired polarization and reflect the rest… see [0079] and Fig. 6(A-C)),
the protective structure comprises an outer glass layer (glass plates 982 [0109]; “by disposing the laminate 914 and the plate 982 at an appropriate angle A and sealing the non-uniform peripheral gap along the edge of the plates 904 and 982 with a perimeter seal 964”, [0109]; Fig. 10 shows outer layer 1022 a “thick glass substrate 1022”, [0110]), the outer glass layer, the reflective polarizing structure, and the display light-emitting structure are laminated; (Minikey teaches the reflective polarizing structure, and the display light-emitting structure are laminated, “FIG. 9B: an APBF is laminated in a tile prism-mirror element. FIG. 9C: an APBF-laminate is integrated with a prism element. FIG. 9D: a display and a mirror element operate as substrates for a laminate containing an APBF. FIGS. 9(E, F): an APBF-containing laminate is integrated in a prism-mirror element containing a gap. FIG. 9G: an APBF-containing laminate is integrated in a mirror element containing a wedge-shaped gap”, [0028]) and 
the reflective polarizing structure is attached to one of the outer glass layer and the display light-emitting structure (Fig. 9(G) shows the reflective polarizing structure 902 is attached to one of the outer glass layer 982; Fig. 9(D) the reflective polarizing 
Minikey doesn’t explicitly teach that the outer glass layer, the reflective polarizing structure and the display light-emitting structure are in sequence.
Minikey and Lee are related as optical sheet and display. 
Lee teaches the outer glass layer, the reflective polarizing structure and the display light-emitting structure are laminated in sequence (FIGS. 12; the reflective polarizing structure 630a is attached to one of the outer glass layer 720 and the display light-emitting structure, 640/620. As shown in FIG. 12, a top cover 720 [0140], i.e. outer glass layer, the reflective polarizing film 630a [0137] and the light guide plate 640 [0139] “light guide plate can guide the light so as to emit upward the light coming from the light source [0115] are in sequence; “a top cover 720 that is fastened to the bottom cover 660 in a top-down manner”, [0140]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Minikey to include the reflective polarizing structure and the display light-emitting structure are in sequence as taught by Lee for the predictable result of improving the light diffusion efficiency as taught by Lee in [0010] and [0137].
Regarding claim 2, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 1.
Minikey further teaches the reflective polarizing structure (FIGS. 6(A-C) schematically illustrate, in exploded views [0025]; an RP 662, [0084]) is attached to the display light-emitting structure (light emitter 612 or an array 614 of light emitters such as 
Regarding claim 3, the rearview mirror according to claim 2 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 2.
Lee further teaches the rearview mirror according to claim 2, further comprising an adhesive layer located between the reflective polarizing structure and the display light-emitting structure, whereby the reflective polarizing structure and the display light-emitting structure are adhered to each other (Fig. 4: “adhesive layer 340 used to attach the reflective polarizing film 310 to the second diffusing layer 350”, [0089]; Fig. 12 shows second diffusing layer 630c is between the reflective polarizing structure 630a and the display light-emitting structure 640/620).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Minikey to include an adhesive layer between the reflective polarizing structure and the display light-emitting structure, whereby the reflective polarizing structure and the display light-emitting structure are adhered to each other, as taught by Lee for the predictable result of improving the luminance uniformity of the light as taught by Lee in [0137].
Regarding claim 4, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 1.
Minikey further teaches the rearview mirror according to claim 1, wherein the reflective polarizing structure is attached to the outer glass layer (outer glass plates 982 [0109]; Fig. 9(G) shows the reflective polarizing structure 902 is attached to the outer glass layer 982; “by disposing the laminate 914 and the plate 982 at an appropriate 
Regarding claim 5, the rearview mirror according to claim 4 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 4.
Minikey further teaches the rearview mirror according to claim 4, further comprising an adhesive layer located between the outer glass layer (Fig. 9G, layer 982) and the reflective polarizing structure (“"RP" refers to a layer of reflective polarizer such as APBF” … “APBF 902”; “cavity 972 …filled with a clear adhesive material”, [0109]), whereby the outer glass layer and the reflective polarizing structure are adhered to each other (see Fig. 9G)).
Regarding claim 6, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 1.
Minikey further teaches the rearview mirror according to claim 1, wherein the protective layer further comprises an inner glass layer (Fig. 9G, glass substrate 904), the reflective polarizing structure (Fig. 9G, “"RP" refers to a layer of reflective polarizer such as APBF” … “APBF 902”, [0109]) is located between the outer glass layer (982) and the inner glass layer (904), and the outer glass layer, the reflective polarizing structure and the inner glass layer are adhered in sequence (Fig. 9G shows 982, 902 and 904 are adhered in sequence).
Regarding claim 7, the rearview mirror according to claim 6 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 6.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Minikey to include a first adhesive layer by which the outer glass layer is adhered to the reflective polarizing structure, and a second adhesive layer by which the reflective polarizing structure is adhered to the inner glass layer, as taught by Lee for the predictable result of improving the luminance uniformity of the light and light diffusion efficiency, as taught by Lee in [0010] and [0137].
Regarding claim 8, the rearview mirror according to claim 1 is rejected (see above).
Minikey in view of Lee teaches the microscope apparatus according to claim 1.
Minikey further teaches a vehicle, comprising a vehicle body and at least one rearview mirror mounted on the vehicle body, wherein the rearview mirror is claimed as in claim 1 (“An EC-mirror assembly used inside the vehicle is usually adapted to be installed on a motor vehicle in a conventional manner so as to face the rear of the vehicle and to be viewed by the driver”, [0064]; “embodiments of the invention may be configured within a vehicular rearview assembly including at least one additional device such as, without limitation, an interior illumination assembly”, [0128]; “FIGS. 3(A-D) show embodiments of a rearview mirror assembly”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872